IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 119 WAL 2017
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JAVONN ERIC CLANCY,                          :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED. The issues, rephrased for clarity, are:

      (1) Where, in closing argument, the district attorney characterized the Petitioner
      as a “cold blooded killer” and a “dangerous man,” did the district attorney violate
      the ruling of this Court announced in Commonwealth v. Capalla, 185 A. 203, 205
      (Pa. 1936)?

      (2) Were the district attorney’s characterizations of the Petitioner during closing
      argument permissible oratorical emphasis consistent with Pennsylvania Rules of
      Professional Conduct 3.4(c) and ABA Standards for Criminal Justice 3-5.8?